Campbell, J;,
delivered the opinion of the court.
The objection to the assessment, sale list, and deed from the auditor, and that from his vendee to the plaintiff, as evidence, was properly sustained, because of the patent ambiguity in each instrument. Bowers v. Andrews, 52 Miss. 596; Holmes v. Evans, 48 Miss. 247; Brown v. Guice, 46 Miss. 299. That provision of § 1676 Code 1871, which, after directing how the assessor shall arrange lands and lots on the assessment roll, and how he shall designate them, declares, “ but no failure to observe any of these requirements shall be held to vitiate any assessment, if the land or lot be so described as to be identified,” does not in any way affect the distinction between patent and latent ambiguities, nor relieve against the necessity of so describing the land assessed as to be identified by the assessment. It simply authorizes some other mode of identification than description by range, township, section and subdivisions of sections, or squares, lots and subdivisions.

Judgment affirmed.